Citation Nr: 0602217	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-38 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
temporomandibular joint pain syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from February 1967 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 2004 VA Form 9, the veteran indicated a desire 
to appear personally before the Board at the RO for a 
hearing.  The record does not indicate that the appellant has 
withdrawn this request or that such a hearing has been 
scheduled.  

The veteran was notified of a June 2003 rating decision 
denying a compensable evaluation for his temporomandibular 
joint pain syndrome by official letter dated June 13, 2003.  
The veteran filed a notice of disagreement with the June 2003 
rating decision in June 2003.  A statement of the case was 
issued on May 13, 2004.  A communication was received from 
the veteran on August 16, 2004.  This communication was not 
within one year of the notification of the June 2003 rating 
decision or within 60 days of the issuance of the statement 
of the case.  A supplemental statement of the case was issued 
in September 2004.  A VA Form 9 was received in November 
2004.  The issue of whether a timely substantive appeal was 
received has not been addressed and is inextricably 
intertwined with the issue on appeal.

Accordingly the case is REMANDED for the following:

1.  Schedule the appellant for a personal 
hearing before a member of the Board to 
be held at a local VA office.  

2.  Adjudicate the issue of whether a 
timely substantive appeal of the June 
2003 rating decision denying a 
compensable evaluation for the veteran's 
temporomandibular joint pain syndrome was 
received.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


